DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 5/11/22.  As directed by the amendment, claims 1, 5 and 15 have been amended.  Claims 1-20 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran -Tad US 20190307208 (herein after Corcoran-Tad) in view of Haimerl US 20100064453 (herein after Haimerl).
Regarding claim 1, Corcoran-Tad discloses an article of footwear (as seen in annotated Figures 1B ), comprising: a braided upper (as seen in annotated Figures 1B, 6, 7 and 17) comprised of a plurality of strands (as seen in annotated Figure 17) that are intertwined and twisted with one another to form a continuously braided structure (as seen in annotated Figure 17) that extends through each of a forefoot region (as seen in annotated Figures 1B), a midfoot region (as seen in annotated Figures 1B), and a heel region of the article of footwear (as seen in annotated Figures 1B); the braided upper including; a bottom peripheral portion formed from the continuously braided structure (as seen in annotated Figures 1B, 6, 7 and 17), and a fused edge (paragraph 0119, as seen in annotated Figures 1B, 6, 7 and 17) on the bottom peripheral portion of the braided upper (as seen in annotated Figures 1B, 6, 7 and 17) extending around the bottom opening of the braided upper (as seen in annotated Figures 1B, 6, 7 and 17- when closed the ), the fused edge formed by melted strands (paragraph 0119) of the continuously braided structure of the braided upper (as seen in annotated Figures 1B, 6, 7 and 17); a midsole component (782, paragraph 0069) including an upper surface (as seen in annotated Figures 1B, 6, 7 and 17) with a peripheral upper surface portion (as seen in annotated Figures 1B, 6, 7 and 17); and wherein the bottom peripheral portion of the braided upper is continuously bonded to the peripheral upper surface portion of the midsole component (782) a continuous bonding region (as seen in annotated Figures 1B, 6, 7 and 17).

[AltContent: arrow][AltContent: textbox (A plurality of strands that are intertwined and twisted with one another.)]
    PNG
    media_image1.png
    495
    520
    media_image1.png
    Greyscale

[AltContent: textbox (An upper surface.)][AltContent: arrow][AltContent: textbox (A braided upper.)][AltContent: textbox (A continuously braided structure that extends through each of a forefoot region.)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (An article of footwear.)][AltContent: textbox (A midfoot region.)][AltContent: textbox (A heel region of the article of footwear.)]
    PNG
    media_image2.png
    826
    496
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A peripheral upper surface portion.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A continuous bonding region.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The fused edge formed by melted strands of the continuously braided structure of the braided upper.)][AltContent: textbox (A bottom peripheral portion formed from the continuously braided structure. )]
    PNG
    media_image3.png
    638
    530
    media_image3.png
    Greyscale

[AltContent: textbox (A fused edqe on the bottom peripheral portion of the braided upper extending around the bottom opening of the braided upper. )]

[AltContent: arrow][AltContent: textbox (Midsole component.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The bottom peripheral portion of the braided upper is continuously bonded to the peripheral upper surface portion of the midsole component.)]
    PNG
    media_image4.png
    837
    503
    media_image4.png
    Greyscale

[AltContent: textbox (A midsole component including an upper surface.)]
Corcoran-Tad does not specifically discloses a bottom opening, wherein the bottom peripheral portion extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps.

Haimerl discloses wherein the bottom peripheral portion (as seen in annotated Figure 1) extends entirely around the bottom opening (as seen in annotated Figure 1) such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps (as seen in annotated Figure 1- when closed the peripheral portion does not have any gaps).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The bottom peripheral portion extends entirely around the bottom opening. )][AltContent: textbox (The bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps.)][AltContent: arrow][AltContent: textbox (A bottom opening.)]
    PNG
    media_image5.png
    734
    573
    media_image5.png
    Greyscale



Corcoran-Tad is analogous art to the claimed invention as it a shoe with a braided upper. Haimerl is analogous are to the claimed invention in that it provides a portion of the upper periphery that can be better secured to the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Corcoran-Tad  with the bottom peripheral portion extending entirely around the bottom opening without any gaps as taught by Haimerl in order to better attach the braided upper securely to the sole and secure the braided edge in position without raveling. The modification of the bottom peripheral portion would be a simple modification to obtain predictable results, an ability to secure the braided upper to the sole creating a better fitting, more comfortable shoe to wear and prevent the upper from separating from the midsole.

Regarding claim 2, the modified an article of footwear of the combined references does not disclose wherein a ratio of a width of the bottom peripheral portion between a lower sidewall edge of the braided upper and a bottom opening edge to a width of the braided upper in the forefoot region is approximately between 3% to 30%.  

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the braided upper having a width of the bottom peripheral portion, between the lower sidewall edge of the braided upper and a bottom opening edge to a width of the braided upper in the forefoot region is approximately between 3% to 30%, in order to provide an ample edging of the upper to securely attach the sole and upper together, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, the modified article of footwear of the combined references discloses the braided upper (as seen in annotated Figures 1B, 6, 7 and 17 of Corcoran-Tad) includes a top opening for receiving a foot (as seen in annotated Figures 1B, 6, 7 and 17 of Corcoran-Tad), and wherein the upper surface of the midsole component (as seen in annotated Figures 1B, 6, 7 and 17 of Corcoran-Tad) is visible through the top opening (as seen in Figure 6 and 20C of Corcoran-Tad).  
[AltContent: textbox (Opening in to the interior of the shoe.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Midsole)][AltContent: arrow][AltContent: textbox (Interior of the shoe.)]
    PNG
    media_image6.png
    792
    485
    media_image6.png
    Greyscale

Regarding claim 4, the modified article of footwear of the combined references discloses wherein bottom peripheral portion (630 of Corcoran-Tad) has a fused peripheral edge (paragraph 0119 and paragraph 0122 of Corcoran-Tad) that prevents the plurality of strands of the braided upper from separating from one another (paragraph 0119 and paragraph 0122, as seen on annotated Figure 6 of Corcoran-Tad).  

Regarding claim 5, Corcoran-Tad discloses an article of footwear (as seen in annotated Figures 1B), comprising: a braided upper (as seen in annotated Figures 1B, 6, 7 and 17) comprised of a plurality of strands (as seen in annotated Figure 17) that are intertwined and twisted with one another to form a continuously braided structure (as seen in annotated Figures 1B and 17) that extends through each of a forefoot region (as seen in annotated Figure 1B), a midfoot region (as seen in annotated Figure 1B), and a heel region of the article of footwear (as seen in annotated Figure 1B); the braided upper (as seen in annotated Figure 1B) including: a bottom peripheral portion formed from the continuously braided structure (as seen in annotated Figure 6), and a fused edge (paragraph 0119, as seen in annotated Figures 1B, 6, 7 and 17) on the bottom peripheral portion of the braided upper extending around the bottom opening of the braided upper (as seen in annotated Figure 7), the fused edge formed by melted strands (paragraph 0119) of the continuously braided structure of the braided upper (as seen in annotated Figures 1B, 6, 7 and 17); and a midsole component (782), wherein a portion of the midsole component is sized to fit within the bottom opening (as seen in Figure 7); and wherein the bottom peripheral portion of the braided upper is continuously bonded to the midsole component (782, paragraph 0069) along a continuous bonding region (as seen in annotated Figures 1B, 6, 7 and 17) that forms a closed loop around the bottom opening (as seen in annotated Figures 1B, 6, 7 and 17).  

However, Corcoran-Tad does not specifically discloses a bottom opening, wherein the bottom peripheral portion-extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps.

Haimerl teaches wherein the bottom peripheral portion-extends entirely around the bottom opening (as seen in annotated Figure 1) such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps (as seen in annotated Figure 1, when closed the peripheral portion does not have any gaps).

Corcoran-Tad is analogous art to the claimed invention as it a shoe with a braided upper. Haimerl is analogous are to the claimed invention in that it provides a portion of the upper periphery that can be better secured to the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Corcoran-Tad  with the bottom peripheral portion extending entirely around the bottom opening without any gaps as taught by Haimerl in order to better attach the braided upper securely to the sole and secure the braided edge in position without raveling. The modification of the bottom peripheral portion would be a simple modification to obtain predictable results, an ability to secure the braided upper to the sole creating a better fitting, more comfortable shoe to wear and prevent the upper from separating from the midsole.

Claims 6, 7, 8, 9, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran -Tad (herein after Corcoran-Tad) in view of Haimerl (herein after Tseng) as applied to claim 1, 5 and further in view of Nabernick US 20140283411 A1 (herein after Nabernick). 

Regarding claim 6, the combined references disclose all the structural elements of claim 6 however they do not disclose the midsole component comprises a peripheral slot that separates the midsole component into a lower midsole portion and an upper midsole portion.  

Nabernick teaches the midsole component comprises a peripheral slot that separates the midsole component into a lower midsole portion and an upper midsole portion (as seen in annotated Figure 2 below). 
 
    PNG
    media_image7.png
    677
    982
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    617
    945
    media_image8.png
    Greyscale


Nabernick is analogous art to the claimed invention in that they both show a manner in where the upper is secured within a space in the sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of the article of the footwear of Corcoran-Tad and Haimerl wherein a portion of the midsole component is sized to fit within the bottom opening as taught by Nabernick would be a simple substitution of one known element for another to obtain predictable results, an ability to secure the braided upper in the sole and have a better fitting, more comfortable shoe to wear.

Regarding claim 7, the modified an article of footwear of the combined references discloses wherein the bottom peripheral portion of the braided upper fits into the peripheral slot (28, as best seen in annotated Figure 2 of Nabernick – the slot and space between the upper midsole layer and the lower midsole layer accommodates the outer layer of the footwear).  

Regarding claim 8, the modified article of footwear of the combined references discloses the upper midsole portion is wider than the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 9, the modified article of footwear of the combined references discloses the lower midsole portion is wider than the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 10, the modified article of footwear of the combined references discloses the midsole component (as seen in annotated Figure 2 of Nabernick) comprises an upper projecting portion (as seen in annotated Figure 2 of Nabernick) and a base portion (as seen in annotated Figure 2 of Nabernick), wherein the base portion is wider than the upper projecting portion (as seen in annotated Figure 2 of Nabernick) and wherein the upper projecting portion fits within the bottom opening (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 11, the modified article of footwear of the combined references discloses the upper projecting portion (as seen in annotated Figure 2 of Nabernick) is substantially flush with the bottom peripheral portion of the upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 12, the modified article of footwear of the combined references discloses the article of footwear includes an insole component (as seen in annotated Figure 2 of Nabernick), and wherein a portion of the insole component is in contact with the upper projecting portion of the midsole component (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 13, the modified article of footwear of the combined references discloses another portion  of the insole component is in contact with the bottom peripheral portion of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 14, the modified article of footwear of the combined references discloses the bottom peripheral portion is continuously bonded to the base portion of the midsole component (paragraph 0119 and paragraph 0122, as seen on annotated Figures 1B, 6, 7, 20C of Corcoran-Tad).  

Regarding claim,15, Corcoran-Tad discloses an article of footwear, comprising: a braided upper (as seen in annotated Figures 1B) comprised of a plurality of strands (as seen in annotated Figure 17) that are intertwined and twisted with one another to form a continuously braided structure that extends through each of a forefoot region (as seen in annotated Figure 1B), a midfoot region (as seen in annotated Figure 1B), and a heel region of the article of footwear (as seen in annotated Figure 1B); the braided upper including: a bottom peripheral portion formed from the continuously braided structure (as seen in annotated Figure 1B, 6, 7 and 17), and a fused edge (as seen in annotated Figure 6) on the bottom peripheral portion of the braided upper extending around the bottom opening of the braided upper (as seen in annotated Figure 6), the fused edge formed by melted strands (paragraphs 0119, 0122, as seen in annotated Figures 1B, 6, 7 and 17) of the continuously braided structure of the braided upper (as seen in annotated Figure 6); wherein the bottom peripheral portion of the braided upper is secured to a peripheral upper surface of the midsole component (782, as seen in annotated Figures 7 and 20C) along a closed loop bounding the bottom opening (as seen in annotated Figures 1B, 6, 7 and 17).

However, Corcoran-Tad does not specifically disclose a wherein the bottom peripheral portion extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps.

Haimerl teaches a wherein the bottom peripheral portion extends entirely around the bottom opening (as seen in annotated Figure 1) such that the bottom peripheral portion bounds the bottom opening to form a continuous loop without any gaps (as seen in annotated Figure 1, when closed the peripheral portion does not have any gaps).

Corcoran-Tad is analogous art to the claimed invention as it a shoe with a braided upper. Haimerl is analogous are to the claimed invention in that it provides a portion of the upper periphery that can be better secured to the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Corcoran-Tad  with the bottom peripheral portion extending entirely around the bottom opening without any gaps as taught by Haimerl in order to better attach the braided upper securely to the sole and secure the braided edge in position without raveling. The modification of the bottom peripheral portion would be a simple modification to obtain predictable results, an ability to secure the braided upper to the sole creating a better fitting, more comfortable shoe to wear and prevent the upper from separating from the midsole.

However,  Corcoran-Tad and Haimerl are silent to an insole component including a base portion and a bottom projecting portion extending downwardly away from the base portion, wherein the base portion is wider than the bottom projecting portion; a midsole component;  wherein the bottom projecting portion of the insole component is disposed within the bottom opening of the braided upper; and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper.  

Nabernick discloses an insole component (as seen in annotated Figure 2 of Nabernick) including a base portion (as seen in annotated Figure 2 of Nabernick) and a bottom projecting portion (as seen in annotated Figure 2 of Nabernick) extending downwardly away from the base portion (as seen in annotated Figure 2 of Nabernick), wherein the base portion (as seen in annotated Figure 2 of Nabernick) is wider than the bottom projecting portion (as seen in annotated Figure 2 of Nabernick); a midsole component (as seen in annotated Figure 2 of Nabernick);  wherein the bottom projecting portion of the insole component is disposed within the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick); and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Nabernick is analogous art to the claimed invention in that it provides footwear having an insole component including a base portion and a bottom projecting portion extending downwardly away from the base portion, a midsole component; wherein the bottom projecting portion of the insole component is disposed within the bottom opening of the braided upper; and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear uppper of Corcoran-Tad and Haimerl including an insole component including a base portion and a bottom projecting portion extending downwardly away from the base portion, wherein the base portion is wider than the bottom projecting portion; a midsole component;  wherein the bottom projecting portion of the insole component is disposed within the bottom opening of the braided upper; and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper as taught by Nabernick in order to better attach the braided upper securely to the sole and secure the braided edge in position without raveling. The modification of the bottom peripheral portion would be a simple modification to obtain predictable results, an ability to secure the braided upper to the sole creating a better fitting, more comfortable shoe to wear and prevent the upper from separating from the midsole.

Regarding claim 16, the modified article of footwear of the combined references discloses the base portion of the insole component (as seen in annotated Figure 2 of Nabernick) is substantially as wide as a width of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 17, the modified article of footwear of the combined references discloses wherein the base portion of the insole component includes a peripheral base portion (34, as seen in annotated Figure 2 of Nabernick); and wherein the bottom peripheral portion of the braided upper (as seen in annotated Figure 7 of Corcoran-Tad) is disposed between the peripheral base portion of the insole component (as seen in annotated Figure 2 of Nabernick) and the peripheral upper surface of the midsole component (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 18, the modified article of footwear of the combined references discloses a lower surface of the bottom projecting portion (as seen in annotated Figure 2 of Nabernick) is substantially flush with a lower surface of the bottom peripheral portion (as seen in annotated Figure 2 of Nabernick).

Regarding claim 19, the modified article of footwear of the combined references discloses wherein the insole (as seen in annotated Figure 2 of Nabernick) component is secured inside the braided upper (as seen in annotated Figure 2 of Nabernick) by a frictional fit between the bottom projecting portion and the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 20, the modified article of footwear of the combined references discloses the lower  bottom projecting portion (as seen in annotated Figure 2 of Nabernick) has a substantially similar thickness to the bottom peripheral portion of the braided upper (as seen in annotated Figure 2 of Nabernick).

Arguments 

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and do not apply to the newly added prior art and/or the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732